Citation Nr: 0709204	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
tinnitus, to include assignment of separate 10 percent 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1968 to January 1970.  His military records 
show that he served in the Republic of Vietnam and that his 
decorations include the Combat Action Ribbon and the Purple 
Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for an evaluation greater than 10 percent for 
his service-connected tinnitus, to include the assignment of 
separate 10 percent evaluations for each ear.


FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  However, as will be further discussed below, this 
claim is being denied as a matter of law; therefore, no 
further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 

The Buffalo, New York, VA Regional Office granted the veteran 
service connection and a 10 percent evaluation for tinnitus 
by rating decision dated in May 2000.  The veteran's claims 
folder has since been transferred to the custody of the 
Providence, Rhode Island, VA Regional Office, which is now 
the agency of original jurisdiction.  In January 2003, the 
veteran reopened his claim for an increased rating in excess 
of 10 percent for tinnitus, to include assignment of a 
separate 10 percent evaluation for each ear.  His essential 
contention is that because his tinnitus is perceived in both 
ears, he is thus entitled to a separate evaluation for each 
ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

An evaluation in excess of 10 percent for service-connected 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


